          Case 1:11-cr-00651-PAC Document 40
                                          39 Filed 11/25/20
                                                   11/24/20 Page 1 of 1
                                          U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York

                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                        November 24, 2020
BY ECF                                                     11/25/2020
Hon. Paul A. Crotty                                        The December 1st VOSR
United States District Judge                               hearing is rescheduled to
Daniel Patrick Moynihan                                    Thursday, January 14,
United States Courthouse
                                                           2021 at 10:30 AM. SO
500 Pearl Street
                                                           ORDERED.
New York, NY 10007

    Re:    United States v. Jose Miguel Rivera, 11 Cr. 651 (PAC)

Dear Judge Crotty:

         The Court has scheduled a preliminary conference on December 1, 2019, in connection
with the specifications contained in the violation of supervised release report dated November 25,
2019. The Government understands that Mr. Rivera has pled guilty in state court to New York
States Penal Law § 260.10(1), Endangering the Welfare of a Child, the substantive charge outlined
in the first specification of the violation report. Mr. Rivera’s state sentencing has been scheduled
for December 15, 2020. In addition, Probation Officer Gonzalez, Mr. Rivera’s probation officer,
will be on leave until January 4, 2021.

        In order to ensure both Officer Gonzalez’s availability and a full resolution of the
underlying state matter, the parties jointly request that the Court adjourn the matter to a date on or
after January 11, 2020.

                                                 Respectfully submitted,

                                                 AUDREY STRAUSS
                                                 Acting United States Attorney



                                           by:                                 .
                                                 Mitzi S. Steiner
                                                 Assistant United States Attorney
                                                 (212) 637-2284
